UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31719 POZEN Inc. (Exact name of registrant as specified in its charter) Delaware 62-1657552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 Raleigh Road Suite 400 Chapel Hill, North Carolina 27517 (Address of principal executive offices, including zip code) (919) 913-1030 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934. (Check one): ¨Large Accelerated Filer xAccelerated Filer ¨Non-Accelerated Filer ¨Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):¨ Yesx No The number of shares outstanding of the registrant’s common stock as of July 24, 2012 was 30,039,786. POZEN Inc. FORM 10-Q For the Six Months Ended June 30, 2012 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets as ofJune 30, 2012 and December 31, 2011 1 Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2012 and 2011 2 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 4. Mine Safety Disclosure 50 Item 6. Exhibits 51 Signature and Certifications 52 Exhibit Page i Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements POZEN Inc. BALANCE SHEETS (Unaudited) June 30, December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Payable for unsettled investment purchase — Accrued compensation Accrued expenses Accrued contract costs — Deferred revenue Total current liabilities Preferred stock, $0.001 par value; 10,000,000 shares authorized, issuable in series, of which 90,000 shares are designated Series A Junior Participating Preferred Stock, none outstanding — — Common stock, $0.001 par value, 90,000,000 shares authorized; 30,039,786 and 29,975,175 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Financial Statements. 1 Index POZEN Inc. STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months ended June 30, Six months ended June 30, Revenue: Royalty revenue $ Licensing revenue - - Total revenue Operating expenses: Selling, general and administrative Research and development Total operating expenses Interest and other income Loss before income tax expense ) Income tax expense - Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used in computing basic net loss per common share Comprehensive Loss $ ) $ ) $ ) $ ) See accompanying Notes to Financial Statements. 2 Index POZEN Inc. STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Loss on sale of fixed assets - Bond amortization income Noncash compensation expense Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) Payable for unsettled investment purchase ) - Accounts payable and other accrued expenses ) ) Deferred revenue - Net cash used in operating activities ) ) Investing activities Purchase of equipment ) ) Purchase of short-term investments ) ) Maturity of short-term investments - Net cash (usedin)provided by investing activities ) Financing Activities Proceeds from issuance of common stock - Net cash provided by financing activities - Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Financial Statements. 3 Index POZEN Inc. NOTES TO FINANCIAL STATEMENTS (Unaudited) 1. Significant Accounting Policies General POZEN Inc. (“we” or “POZEN” or the “Company”) was incorporated in the State of Delaware on September 25, 1996 and is operating in a single reportable segment. The Company is a pharmaceutical company committed to transforming medicine that transforms lives. Since inception, the Company has focused its efforts on developing products which can provide improved efficacy, safety or patient convenience in the treatment of acute and chronic pain and pain related conditions and is now developing a portfolio of integrated aspirin therapies. Historically, the Company has entered into collaboration agreements to commercialize its product candidates and may continue to enter into such collaborations. The Company’s licensing revenues include upfront payments upon contract signing, additional payments if and when certain milestones in the product’s development or commercialization are reached, and the eventual royalty payments based on product sales. Additionally, the Company’s development revenues include the billings for the direct costs and certain personnel-related time incurred in performing additional development activities described under its collaboration agreements. We have decided to retain ownership of our PA product candidates which contain a combination of a proton pump inhibitor and enteric coated aspirin in a single tablet through the clinical development and pre-commercialization stage and have hired a chief commercial officer who is responsible for developing the commercialization strategy for these products and conducting all the required pre-commercialization activities. We have refined our commercialization strategy and intend to find a commercial partner in the United States who will allow us a role in commercialization efforts to ensure the vision of the product is achieved. Outside the United States, we intend to secure relationships with one or more strong commercial partners with relevant expertise to commercialize our future products globally. We have retained Keelin Reeds LLC to assist us in the strategic partner search for PA32540 for both the U.S. and globally. Keelin Reeds is a global expert in assisting life sciences companies value pipeline assets, develop business development strategies and execute partnership transactions. Basis of Presentation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim periods have been included. Operating results for the six months ended June 30, 2012 are not necessarily indicative of the results for the year ending December 31, 2012 or future periods. The accompanying financial statements should be read in conjunction with the Company’s audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 which was filed on March 9, 2012 and available on the website of the United States Securities and Exchange Commission (www.sec.gov). The accompanying balance sheet as of December 31, 2011has been derived from the audited balance sheet as of that date included in the Form 10-K. 2. Summary of Significant Accounting Policies Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results could differ from the estimates and assumptions used. Accrued expenses, including contracted costs— Significant management judgments and estimates must be made and used in connection with accrued expenses, including those related to contract costs, such as costs associated with clinical trials. Specifically, the Company must make estimates of costs incurred to date but not yet paid for or not yet invoiced in relation to contracted, external costs. The Company analyzes the progress of product development, clinical trial and related activities, invoices received, amounts paid, and budgeted costs when evaluating the adequacy of the accrued liability for these related costs. The Company believes that its current assumptions and other considerations used to estimate accrued expenses for the period are appropriate. However, determining the date on which certain contract services commence, the extent of services performed on or before a given date and the cost of such, paid and unpaid, involves subjective judgments and estimates and often must be based upon information provided by third parties. In the event that management does not identify certain contract costs which have begun to be incurred or under- or over-estimates the extent of services performed or the costs of such services, management adjusts costs during the period in which the information becomes available. 4 Index Accrued costs related to product development and operating activities, including clinical trials, based upon the progress of these activities covered by the related contracts, invoices received and estimated costs totaled $1.7 million at June 30, 2012 and $5.6 million at December 31, 2011. The variance, at each of these ending periods, between the actual expenses incurred and the estimated expenses accrued was not material or significant. Revenue Recognition— The Company records revenue under the following categories: royalty revenues, licensing revenues and development revenues. With regard to the licensing revenues, the Company’s licensing agreements have terms that include upfront payments upon contract signing and additional payments if and when certain milestones in the product’s development or commercialization are reached. When evaluating license agreements with multiple element deliverables, the Company considers whether the deliverables under the arrangement represent separate units of accounting. This evaluation requires subjective determinations and requires management to make judgments about the individual deliverables and whether such deliverables are separable from the other aspects of the contractual relationship. In determining the units of accounting, management evaluates certain criteria, including whether the deliverables have standalone value, based on the consideration of the relevant facts and circumstances for each arrangement. The consideration received is allocated among the separate units of accounting using the relative selling price method, and the applicable revenue recognition criteria are applied to each of the separate units. At the inception of each agreement that includes milestone payments, the Company evaluates whether each milestone is substantive and at risk to both parties on the basis of the contingent nature of the milestone.If the milestones are deemed substantive and the milestone payments are nonrefundable, such milestone payments are recognized upon successful accomplishment of the milestones. In May 2012 the Company entered into a license agreement with Desitin Arzneimittel GmbH (Desitin), for the development and commercialization of MT 400 for the 27 countries of the European Union, as well as Switzerland and Norway.Under the terms of the agreement, Desitin made a non-refundable, initial upfront payment of $0.5 million to the Company, to be followed by potential milestone payments related to the development and launch of MT 400 in specified countries of the territory totaling an additional aggregate amount equal to $2.5 million.These milestone payments are considered substantive and will be recognized in the period of completion of the related event.We will also receive a double digit royalty on net sales of MT 400 that increases based on annual sales volume. Desitin will be responsible for the manufacturing, development and commercialization of MT 400 in the territory. In reviewing the terms of the executed agreement and considering the provisions of Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC), 605-25, Multiple Element Arrangements, we concluded that our involvement in the collaboration is limited to specific information transfers in connection with the license which were completed during the same quarter the agreement was entered into. We believe that future participation in the collaboration represents a right and a governance role only, rather than a substantive performance obligation. The Company’s future participation in a Steering Committee established by the agreement will be to monitor the partner’s development program progress and to ensure the partner’s compliance under the agreement.The Company has no obligation to conduct any development activities for the product licensed to Desitin.As such, the Company has determined the license is the only deliverable in the arrangement.Since the license was delivered in the quarter, the initial upfront payment of $0.5 million was recognized. There were no development revenues received during the months ended June 30, 2012 and 2011. With regard to royalty revenues, royalty revenue from Treximet® (sumatriptan/naproxen sodium) and VIMOVO ® (naproxen and esomeprazole magnesium) delayed release tablets is recognized when earned, as will any other future royalty revenues with respect to the manufacture, sale or use of the Company’s products or technology. For Treximet and VIMOVO or those future arrangements where royalties are reasonably estimable, the Company recognizes revenue based on estimates of royalties earned during the applicable period and reflects in future revenue any differences between the estimated and actual royalties. These estimates are based upon information reported to us by our collaboration partners. During the three and six months ended June 30, 2012, the Company recognized $1.3 million and $2.6 million, respectively for VIMOVOroyalty revenue. During the three and six months ended June 30, 2011, the Company recognized royalty revenue of $0.6 million and $0.9 million for VIMOVO, respectively, and $4.1 million and $8.1 million, respectively, for Treximet. On November 23, 2011, the Company entered into a Purchase and Sale Agreement, or the Purchase Agreement, with CPPIB Credit Investments Inc., or CII, pursuant to which we sold, and CII purchased, our right to receive future royalty payments arising from U.S. sales of MT 400, including Treximet. Under the Purchase Agreement, the Company received $75 million in November 2011 and will receive a twenty percent (20%) interest in any royalties received by CII relating to the period commencing on April 1, 2018. 5 Index Investments— Short-term investments consist primarily of United States government and government agency obligations, and corporate fixed income securities. The Company invests in high-credit quality investments in accordance with its investment policy, which minimizes the possibility of loss; however, given the recent disruption in the credit markets and the downgrades of previous high-credit companies, the possibility of a loss is increased. Under the Company’s investment policy, investments that have a maturity of greater than three months and less than one year are classified as short-term, are considered to be available-for-sale and are carried at fair value with unrealized gains and losses recognized in other comprehensive loss. Security purchases and sale transactions are recorded on a trade date. Realized gains and losses are determined using the specific identification method. Marketable and non-marketable equity investments are evaluated, on an on-going basis, for market impairment. If it is determined that a decline of any investment is other-than-temporary, the investment would be written down to fair value. For the three months ended June 30, 2012 and 2011, the Company had $503,000 and $326,000, respectively, of interest, and other income. For the six months ended June 30, 2012 and 2011, the Company had $920,000 and $691,000, respectively, of interest and other income. As of June 30, 2012 and December 31, 2011, there were no investments in a significant unrealized loss position. Short-term investments consisted of the following as of June 30, 2012: Amortized Cost Unrealized Gain Unrealized Loss Fair Value Short-term investments: U.S. treasury, agency & Int’l securities $
